Exhibit 10.21

 

Fixed Asset Transfer Agreement

 

of CDQ Waste Heat Power Generation Project

 

Party A: Xi’an Zhonghong New Energy Technology Co., Ltd.

 

Legal Representative: Geyun Wang

 

Party B: Beijing Hongyuan Recycling Energy Investment Center (LLP)

 

Executive Partner: Hongyuan Recycling Energy Investment Management (Beijing)
Co., Ltd.

 

Delegate: Zhong Zhang

 

Party C1: Xi’an TCH Energy Technology Co., Ltd.

 

Authorized Representative: Guohua Ku

 

Party C2: Guohua Ku

 

Party C3: Chonggong Bai

 

Whereas,

 

1. Party A, Party B and Industrial Bank Co. Xi’an Branch signed the Entrusted
Loan Agreement on July 30, 2013 (the “Original Loan Agreement”). Pursuant to the
Original Loan Agreement, Party B released RMB 457 million entrusted loan to
Party A.

 

2. As of July 25, 2016, Party A has repaid RMB 50 million principal of the loan.

 

3. On August 5, 2016, all parties signed the Supplementary Agreement,
stipulating the repayment schedule of the remaining RMB 407 million: RMB 330
million to be repaid by August 6, 2017 and RMB 77 million to be repaid by July
30, 2018.

 



1 / 7

 

 

4. Party A didn’t repaid the principal and interests of the loan after the
maturity of the loan.

 

5. As two of the involved parties, Party B and Party C signed the Loan
Settlement Agreement on December 29, 2018.

 

In accordance with the provisions of the Loan Settlement Agreement, this
agreement is entered into as follows regarding Party A’s transfer of its owned
project to offset part of the loan owed to Party B.

 

One, Collateral

 

The collateral for the repayment of part of the loan is the fixed asset of the
CDQ waste heat power generation project of Boxing Chengli Gas Supply Co.

 

Two, Collateral Value

 

As appraised by Zhonglian Asset Appraisal Group (Shaanxi) Co., Ltd., the
appraised value of the collateral is RMB 188,639,400 million on the evaluation
date of August 15, 2018. Party A and Party B agree that the value of the
collateral is RMB 188,639,400. The benchmark date for loan repayment is
September 20, 2018.

 

Three, Handover

 

1. Once this agreement takes effect, and the collateral is checked and
transferred from Party A to Party B (delegates of the parties sign on the
collateral list), Party B shall be the sole owner of and monopolize the
collateral under the agreement.

 

2. In order to ensure the safety of the collateral, the parties agree not to go
through the procedures of mortgage cancellation registration for the time being.

 

3. After signing the agreement and before the handover of the collateral, Party
A shall not mortgage, pledge, lease or lend the collateral to prevent Party B
from exercising its rights or take other acts that may impact the value of the
collateral, and shall manage and maintain the collateral in a reasonable and
normal manner prior to the handover of the collateral, and assume all expenses
incurred for such custody and maintenance. Storage, property management and
maintenance expenses incurred in connection with the collateral prior to
handover shall be borne by Party A. The risk before handover shall be borne by
Party A.

 



2 / 7

 

 

4. Within three days after signing the agreement, Party A shall notify its
partner in the place where the collateral project is located, or other
stakeholders that Party B thinks should be notified, in written of the transfer
of the ownership of the collateral.

 

5. After Party B obtains the ownership of the collateral, it may authorize Party
A to continue using the collateral. If Party B authorizes Party A to continue
using the collateral, the parties may reach an agreement separately.

 

6. Within three days after signing the agreement, Party A shall change the
nameplate of the collateral to Party B. Party B has right to delegate personnel
to manage the project on site. Without Party B’s consent, Party A is not allowed
to use the collateral. Party A has no right to dispose the collateral and shall
not lease, mortgage, transfer the collateral without Party B’s written consent.
Party A only can use the collateral as authorized by Party B.

 

Three, Party A’s Representations and Warranties

 

1. Party A undertakes that the collateral transferred hereunder is legally,
exclusively owned by Party A;

 

2. Party A undertakes that the collateral transferred hereunder shall not be
subject to any limitation of rights other than the establishment of mortgage for
the benefit of Party B.

 

3. Party A undertakes that the collateral transferred hereunder shall be in good
condition and can be continuously used at the time of transfer.

 



3 / 7

 

 

Four, Repurchase of the Collateral

 

1. When the conditions set forth in article 3 of the Repurchase Agreement, an
appendix of the Loan Settlement Agreement are fulfilled, Party B may require
Party A and Party C1, Party C2 and Party C3 to repurchase the collateral, and
these parties shall assume unlimited joint and several liabilities to each
other. All expenses incurred during the repurchases shall be borne by Party Cs.

 

2. When trigger buy-back conditions, the repurchase price among Party A and
Party C1, C2 and C3 shall be the higher one of (i) market price at the time of
buy-back at open market; or (ii) the Collateral Payment amount plus its interest
in accordance with the loan interest rate for the corresponding period.

 

3. Party B may waive the right to require Party A and Party C1, C2 and C3 to
repurchase, and may dispose the collateral any time. No matter whether Party A
is paying a fee and using the collateral or not, Party A shall cooperate with
Party B in any disposal of the collateral. The fee paid by Party A is not
refundable.

 

4. Whereas the collateral is used and maintained by Party A, when Party B
requests Party A or Party C to repurchase the collateral, Party A or Party C
shall not fail to perform the obligation of repurchase according to this
agreement due to defects of the collateral or other issues.

 

5. The collateral repurchase agreement is set forth in the Repurchase Agreement.
In case of any conflict between the Repurchase Agreement and this article, the
Repurchase Agreement shall prevail.

 

Six, Notice

 

The parties confirm that notices relating to this agreement may be addressed to
the contact information below. Each party shall perform its proper attention on
this regard. If either party changes its contact information without notifying
the other party in writing, such notice shall be deemed to have been served if
it is sent to the original address, and neither party shall claim that the
relevant document has not been served. In case of any dispute arising, the
parties also agree to use such information as the address of the notice for the
litigation/arbitration purpose.

 



4 / 7

 

 

Name   Address   Contact   Mobile   Email                                      
               

 

Seven, Force Majeure

 

1. In the event of force majeure event, the affected party may suspend its
performance under this agreement during the term in the events of force majeure,
and shall not be regarded as default, but the party shall promptly notify the
other party in writing, and provide evidence of relevant documents within 15
days from the date of force majeure event according to Chinese law.

 

2. In the event of a force majeure event, the parties hereto shall immediately
consult for a reasonable and fair solution and shall use all reasonable efforts
to reduce the adverse effect of such force majeure event on the performance of
this agreement.

 

Six, Liability for Breach of Contract

 

1. If either party fails to perform or suspends/terminates the performance of
its obligations hereunder, or if any representations and warranties made by
Party A are untrue or inaccurate, the party shall be deemed to have breached
this agreement.

 

2. The party in breach shall, within seven days upon receipt of a written notice
from the other party in this regard (which shall reasonably specify the nature
of the breach in question), begin to correct the non-performance and shall
complete the rectification within thirty days. At the same time, if due to any
party in violation of this agreement, the breaching party shall be responsible
for any costs or losses (including but not limited to payment or loss by default
interest and legal fees, but does not include any indirect loss) the other party
incurred for compensation.

 



5 / 7

 

 

3. If Party A and Party C fail to timely repurchase the collateral as required
by Party B, it shall be deemed as breach of contract. For each day overdue,
Party A and Party C shall pay liquidated damages equal to 0.3% of the overdue
amount per day to Party B until the date of full settlement.

 

4. Without limiting the above terms and conditions of the general applicability
of the cases, due to Party A’s representations and warranties are untrue,
inaccurate, incomplete or misrepresentation and misleading, or any other breach
of this agreement by Party A, which causes Party B and their affiliates,
directors, partners, members, shareholders, employees, agents and
representatives (“claimers”) incurring any losses, damages, liability, claims,
procedures, costs and expenses (of a person related to compensation for party or
any third party in pursuit of investigation or evaluation of lawsuit, reasonable
fees, compensation and other consultants charge) (called the “loss”), Party A
shall be jointly and severally liable for the loss.

 

5. If the collateral is seized or frozen by a third party having disputes with
Party A, Party A, B and C are all in duty bound to apply for cancelling such
seizure or freeze to the authorities to protect Party B’s ownership of the
collateral. If Party B’s ownership of the collateral is violated, Party A shall
be liable for the damages to Party and pay compensation to Party B.

 

Nine, Applicable Law

 

The conclusion, validity, interpretation, performance, modification and
termination of this agreement and the settlement of disputes shall be governed
by the laws of mainland China

 



6 / 7

 

 

Ten, Dispute Resolution

 

Any dispute arising from or in connection with this agreement shall be submitted
to the people’s court with jurisdiction in the place where Party B is located.
In case of any conflict among other existing agreements and the provisions of
this agreement, this agreement shall prevail.

 

Eleven, Others

 

1. For matters not covered herein, the parties may also reach a supplementary
agreement on the matters not covered herein. The supplementary agreement shall
be a part of this agreement and shall have the same legal effect as this
agreement.

 

2. This agreement shall come into force upon being signed/sealed and affixed
official seal by the legal representatives/executive partners/authorized
representatives of the parties.

 

3. This agreement is made in five counterparts, with each party holding one
copy. The remaining copies shall be kept by Party A with same legal effect.

 

Party A: Xi’an Zhonghong New Energy Technology Co., Ltd.

 

Party B: Beijing Hongyuan Recycling Energy Investment Center (LLP)

 

Party C1: Xi’an TCH Energy Technology Co., Ltd.

 

Party C2: Guohua Ku

 

Party C3: Chonggong Bai

 

Date: December 29, 2018

 

 

7 / 7

 

